Case 7:18-cr-02004 Document 1 Filed on 11/14/18 in TXSD

AO 9l (Rev. ll/ll) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

 

Southem District of Texas

 

 

 

United States of America )
FERNANDo MART|NEZ-AGLJ|LAR ) Case N°' _
citizen ofilecho ) - Q ‘ § \ fin/14 8 » 3500 W\
YoB: 1995 § elgin ‘
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of NOVemberl 12, 2018 in the county of Hida|gO in the
Southern District of TeXaS , the defendant(s) violated:
Coa'e Section . Oj§[ense Description
Title 18, U.S.C. 111(a)(1) Whoever forcibly assaults, resists, opposes, impedes, intimidates, or

interferes With any person designated in Section 1114 of Title 18 While
engaged in or on account of the performance of official duties

This criminal complaint is based on these facts:

See Attachment A

if Continued on the attached sheet.

/)MU/e

Complain@t,s:signatiii*e

 

Christopher i\/|. Dishong, Speciai Agent, FB|

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 11/14/2018 [¢1,\ f

Judge ’s signature
City and State; |VIcA||en, Texas J. cott c er, United States |Viagistrate Judge

L_/ / Printed name and title

 

Case 7:18-cr-02004 Document 1 Filed on 11/14/18 in TXSD Page 2 of 3

Attachment ”A”
Affidavit

l, Christopher l\/|. Dishong, being first duly sworn, state as fol|oWs:

1. l, Christopher lV|. Dishong, am a Special Agent (SA) With the Federal Bureau of
lnvestigation (FB|) in |V|cAllen, Texas, and have been so employed since lune, 2016. | am currently
assigned to the Rio Grande Val|ey Violent Crime Task Force in l\/chllen, Texas.

2. The information contained in this affidavit is based on my personal knowledge and on
information provided to me by other agents of the FBl, law enforcement officers, and other
sources of information. This affidavit serves to provide the probable cause in support of a
complaint against Fernando l\/lartinez-Aguilar for violating Title 18, U.S.C., Section 111 (a)(l),
Assaulting a Federal Officer.

_ 3. On November 12, 2018 at approximately 7:30 p.m., in accordance with his official
duties as a Border Patrol Agent (BPA), BPA T.L. was conducting foot surveillance as part of an
interdiction unit in an area known as ”Rincon" in l\/lission, Texas where he located a raft
containing 8-10 suspected undocumented aliens crossing the Rio Grande River into the United
States. BPA T.L. grabbed the raft in an attempt to assist the occupants to safety. One individual,
later identified as Fernando l\/lartinez-Aguilar (hereinafter referred to as ”l\/lART|NEZ-AGUlLAR"),
Was located swimming in the river toward the raft. BPA J.S., an assisting Border Patrol Agent,
verbally identified himself and BPA T.L. as Border Patrol Agents. BPA T.L. attempted to detain
l\/lART|NEZ-AGU|LAR as he approached, however l\/lARTlNEZ-AGU|LAR began pulling BPA T.L.
deeper into the river. During the attempt to detain l\/lARTlNEZ-AGU|LAR, BPA T.L. lost his footing
and l\/lARTlNEZ-AGU|LAR pulled the Agent by his arm under Water. BPA T.L. regained control of
l\/lARTlNEZ-AGU|LAR and began moving him toward the bank of the river. As they approached
the river bank, l\/lART|NEZ-AGU|LAR continued resisting and BPA T.L. Was pulled into the Water a
second time. BPA J.S. then approached l\/lARTlNEZ-AGU|LAR and assisted in moving l\/lARTlNEZ-
AGU|LAR onto the river bank. l\/|ARTINEZ-AGU|LAR continued to resist apprehension and a third
Border Patrol Agent, BPA R.l\/l., arrived to the scene and l\/lARTlNEZ-AGU|LAR was successfully
detained.

4. As a result of inhaling Water while submersed, BPA T.L. Was taken to the Rio Grande
Regional Hospital for a medical examination following the apprehension of l\/lARTlNEZ-AGU|LAR.

5. BPA T.L. is a Border Patrol Agent, an officer and employee ofthe United States, namely
a person designated in section 1114 of Title 18.

6. Subsequent to the apprehension of l\/lARTlNEZ-AGU|LAR, it Was determined that
l\/|ART|NEZ-AGU|LAR was a citizen of |\/lexico, and Was illegally present in the United States.

Case 7:18-cr-02004 Document 1 Filed on 11/14/18 in TXSD Page 3 of 3

7. Based on the aforementioned factual information, your Affiant respectively submits
that l\/lARTlNEZ-AGUILAR committed violations ofTitle 18, United States Code, Section 111 (a)(l),
Assaulting a Federal Officer.

/

Christopher |\/|. Dishong/Zf/
Special Agent
Federal Bureau of investigation

Sworn to and subscribed before me this lgm/ day of November, 2018.

J. Scott H e
United es l\/lagistrate ludge

 

 

